The Honorable Dwight Fite State Representative 1003 Highway 35 Benton, AR 72015-5814
Dear Representative Fite:
You have requested an Attorney General opinion in response to the following question:
  May municipal police remove keys, and leave a note of doing so, from an automobile that has been parked in a public area, without reasonable cause for suspicion of wrongdoing?
RESPONSE
State law does not address this precise issue. It is an issue that each city's ordinances may address, however. It is my opinion that cities may, under state law, authorize their police officers to take the type of action you have described for the purpose of maintaining the safety of the property in question. Cities are authorized by state law to create police departments and to prescribe the duties of those departments. A.C.A. §§ 14-52-101, -102. Cities are empowered to prescribe and define the department's duties and powers "in such manner as will most effectually preserve the peace of the city, secure the citizens thereof from personal violence, and safeguard their property from fire and unlawful depredations." Id. See also A.C.A. §§ 14-42-401, -402. Thus, individual cities may have authorized their police officers to take actions such as removing keys that have been left in a parked car, if the purpose for doing so is to protect the safety of the car on behalf of a citizen.
For the specific provisions of any given city's ordinances regarding this matter, I would advise you to consult with that city's attorney. The question of whether any particular ordinance is challengeable under state or federal law will depend upon the language of the ordinance as well as the manner in which it is applied in particular fact situations.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh